 

Exhibit 10.1

 



AMENDMENT TO MASTER EXCHANGE AGREEMENT

 

This Amendment to the Master Exchange Agreement (this “Amendment”) is effective
as of March 3, 2017.

 

WHEREAS, Net Element, Inc., a Delaware corporation (the “Company”), and Crede CG
III, Ltd., an exempted company incorporated under the laws of Bermuda (the
“Creditor”), are parties to that certain Master Exchange Agreement, dated as of
May 2, 2016 (the “Agreement”). Capitalized terms used but not defined herein
shall have the meanings ascribed to such terms in the Agreement.

 

WHEREAS, the Company and Creditor desire to amend certain provisions of the
Agreement, and Section 8(c) of the Agreement permits the Agreement to be amended
by amended in writing signed by the Company and by the Creditor.

 

NOW THEREFORE, in consideration of the mutual covenants contained herein, the
Company and the Creditor hereby agree that the Agreement shall be amended as
follows:

 

1.                  Recitals. All of the recitals contained herein are true and
correct and are incorporated herein by this reference.

 

2.                  Amendment. The first sentence in Section 1(a) of the
Agreement is hereby amended and restated in its entirety by deleting such second
sentence and replacing it with the following:

 

“Subject to the provisions of Section 1(d), at any time or times from the date
hereof up to August 31, 2017 (the “Outside Date”), the Creditor shall be
obligated to exchange upon the Company issuing an Exchange Notice (as defined
below) the Tranche (in the amount specified in the Exchange Notice representing
a portion of the outstanding and unpaid Existing Debt into validly issued, fully
paid and non-assessable shares of Common Stock in accordance with Section 1(c),
at the Exchange Rate (as defined below).”

 

3.                  Limited Effect. Except as expressly amended and modified by
this Amendment, the Agreement shall continue to be, and shall remain, in full
force and effect in accordance with its terms.

 

4.                  Governing Law. This Amendment and the rights and obligations
of the parties hereto shall be construed in accordance with and governed by the
internal laws of the State of New York.

 

5.                  Counterparts. This Amendment may be executed simultaneously
in any number of counterparts. Each counterpart shall be deemed to be an
original, and all such counterparts shall constitute one and the same
instrument. Delivery of an executed counterpart of a signature page of this
Amendment in Portable Document Format (PDF) or by facsimile transmission shall
be as effective as delivery of a manually executed original counterpart of this
Amendment.

 

IN WITNESS WHEREOF, the parties to this Amendment have caused their names to be
signed hereto by their respective officers thereunto duly authorized as of the
date first set forth above.

 

  NET ELEMENT, INC.         By: /s/  Oleg Firer   Name:    Oleg Firer   Title:
CEO         CREDE CG III, LTD.         By:   /s/ Terren Peizer   Name: Terren
Peizer   Title: Managing Member

 



 

